


110 HRES 979 EH: Recommending that the House of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 979
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Recommending that the House of
		  Representatives find Harriet Miers and Joshua Bolten, Chief of Staff, White
		  House, in contempt of Congress for refusal to comply with subpoenas duly issued
		  by the Committee on the Judiciary.
	
	
		That pursuant to 2 U.S.C. 192 and
			 194, the Speaker of the House of Representatives shall certify the report of
			 the Committee on the Judiciary, detailing the refusal of former White House
			 Counsel Harriet Miers to appear before the Subcommittee on Commercial and
			 Administrative Law as directed by subpoena, to the United States Attorney for
			 the District of Columbia, to the end that Ms. Miers be proceeded against in the
			 manner and form provided by law; and be it further
		That pursuant
			 to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall
			 certify the report of the Committee on the Judiciary, detailing the refusal of
			 former White House Counsel Harriet Miers to testify before the Subcommittee on
			 Commercial and Administrative Law as directed by subpoena, to the United States
			 Attorney for the District of Columbia, to the end that Ms. Miers be proceeded
			 against in the manner and form provided by law; and be it further
		That pursuant
			 to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall
			 certify the report of the Committee on the Judiciary, detailing the refusal of
			 former White House Counsel Harriet Miers to produce documents to the
			 Subcommittee on Commercial and Administrative Law as directed by subpoena, to
			 the United States Attorney for the District of Columbia, to the end that Ms.
			 Miers be proceeded against in the manner and form provided by law; and be it
			 further
		That pursuant
			 to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall
			 certify the report of the Committee on the Judiciary, detailing the refusal of
			 White House Chief of Staff Joshua Bolten to produce documents to the Committee
			 on the Judiciary as directed by subpoena, to the United States Attorney for the
			 District of Columbia, to the end that Mr. Bolten be proceeded against in the
			 manner and form provided by law.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
